--------------------------------------------------------------------------------


Exhibit 10(r)
 


























BYLAWS


OF


CITRUS CORP.


A Delaware Corporation








































Restated




June 22, 2005
 
 

--------------------------------------------------------------------------------



 
Table of Contents

     
Page
Article I.
Offices
             
Section 1.
Registered Office
1
 
Section 2.
Other Office
1
       
Article II.
Stockholders
           
Section 1.
Place of Meetings
1
 
Section 2.
Voting
1
 
Section 3.
Annual Meetings
2
 
Section 4.
Special Meetings.
2
 
Section 5.
Record Date
2
 
Section 6.
Notice of Meetings
3
 
Section 7.
Stockholder List
3
 
Section 8.
Proxies
3
 
Section 9.
Voting; Election; Inspectors
4
 
Section 10.
Conduct of Meetings
4
 
Section 11.
Treasury Stock
5
 
Section 12.
Action without Meeting
5
       
Article III.
Board of Directors
           
Section 1.
Power; Number; Term of Office
5
 
Section 2.
Voting Powers of Directors
6
 
Section 3.
Place of Meetings; Order of Business
6
 
Section 4.
First Meeting
6
 
Section 5.
Regular Meetings
6
 
Section 6.
Special Meetings
6
 
Section 7.
Removal
6
 
Section 8.
Vacancies
6
 
Section 9.
Compensation
7
 
Section 10
Presumption of Assent
7
 
Section 11.
Action without a Meeting; Telephone Conference Meeting
7
 
Section 12.
Approval or Ratification of Acts or Contracts by Stockholders
7
 
Section 13.
Special Corporate Actions by Directors
8







(i)



--------------------------------------------------------------------------------







 

     
Page
Article IV
Officers
             
Section 1.
Number, Titles and Term of Office
10
 
Section 2.
Salaries
11
 
Section 3.
Removal
11
 
Section 4.
Vacancies
11
 
Section5.
Powers and Duties of the Chief Executive Officer
11
 
Section6.
Powers and Duties of the Chairman of the Board
11
 
Section7.
Powers and Duties of the President
11
 
Section8.
Vice Presidents
11
 
Section 9.
Treasurer
12
 
Section10.
Assistant Treasurers
12
 
Section 11.
Secretary
12
 
Section 12.
Assistant Secretaries
12
       
Article V.
Capital Stock
           
Section1.
Certificates of Stock
12
 
Section2.
Transfer of Shares
13
 
Section 3.
Ownership of Shares
13
 
Section4.
Regulations Regarding Certificates
13
 
Section 5.
Lost or Destroyed Certificates
13
       
Article VI.
Miscellaneous Provisions
           
Section1.
Fiscal Year
14
 
Section2.
Corporate Seal
14
 
Section3.
Notice and Waiver of Notice
14
 
Section 4.
Resignations
14
 
Section 5.
Facsimile Signatures
14
 
Section 6.
Reliance upon Books, Reports and Records
14
 
Section 7.
Separateness Operation Covenants
15
       
Article VII.
Amendments 
16









(ii)





--------------------------------------------------------------------------------



BYLAWS


of


Citrus Corp.


Article I
Offices


Section 1. Registered Office. The registered office of the Corporation required
to be maintained in the state of incorporation of the Corporation shall be the
registered office named in the charter documents of the Corporation, or such
other office as may be designated from time to time by the Board of Directors in
the manner provided by law. Should the Corporation maintain a principal office
within the state of incorporation of the Corporation, such registered office
need not be identical to such principal office of the Corporation.


Section 2. Other Offices. The Corporation may also have offices at such other
places both within and without the state of incorporation of the Corporation as
the Board of Directors may from time to time determine or the business of the
Corporation may require.


Article II
Stockholders


Section 1. Place of Meetings. All meetings of the stockholders shall be held at
the principal office of the Corporation, or at such other place within or
without the state of incorporation of the Corporation as shall be specified or
fixed in the notices or waivers of notice thereof.


Section 2. Voting. Except as otherwise provided in the charter documents of the
Corporation and these Bylaws, each share of each class of common stock shall
entitle the holder thereof to one vote on all matters upon which the
stockholders of the Corporation have the right to vote, all shares of both
classes shall be voted together as one class, and the affirmative vote of a
majority of all shares of both classes shall be the act of the stockholders. The
holders of shares of Class A common stock shall exclusively, by affirmative vote
of the holders of a majority of the shares of the Class A common stock at the
time outstanding, elect, remove, accept resignations of, and fill vacancies in
the office of Class A directors. The holders of shares of Class B common stock
shall exclusively, by affirmative vote of the holders of a majority of the
shares of Class B common stock at the time outstanding, elect, remove, accept
resignations of, and fill vacancies in the office of Class B directors.


Notwithstanding the other provisions of the charter documents of the Corporation
or these Bylaws, the chairman of the meeting or the holders of a majority of the
issued and outstanding stock, present in person or represented by proxy, at any
meeting of the

- 1 -

--------------------------------------------------------------------------------



stockholders, whether or not a quorum is present, shall have the power to
adjourn such meeting from time to time, without any notice other than
announcement at the meeting of the time and place of the holding of the
adjourned meeting. If the adjournment is for more than thirty (30) days, or if
after the adjournment a new record date is fixed for the adjourned meeting, a
notice of the adjourned meeting shall be given to each stockholder of record
entitled to vote at such meeting. At such adjourned meeting at which a quorum
shall be present or represented, any business may be transacted which might have
been transacted at the meeting as originally called.


Section 3. Annual Meetings. An annual meeting of the stockholders, for the
election of directors to succeed those whose terms expire and for the
transaction of such other business as may properly come before the meeting,
shall be held at such place (within or without the state of incorporation of the
Corporation), on such date, and at such time as the Board of Directors shall fix
and set forth in the notice of the meeting, which date shall be within thirteen
(13) months subsequent to the last annual meeting of stockholders.


Section 4. Special Meetings. Unless otherwise provided in the charter documents
of the Corporation, special meetings of the stockholders for any purpose or
purposes may be called at any time by the Chairman of the Board (if any) or by a
majority of the Board of Directors, and shall be called by the Chairman of the
Board (if any), by the President or the Secretary upon the written request
therefor, stating the purpose or purposes of the meeting, delivered to such
officer, signed by the holder(s) of at least ten (10) percent of the issued and
outstanding stock entitled to vote at such meeting.
 
Section 5. Record Date. For the purpose of determining stockholders entitled to
notice of or to vote at any meeting of stockholders, or any adjournment thereof,
or entitled to express consent to a corporate action in writing without a
meeting, or entitled to receive payment of any dividend or other distribution or
allotment of any rights, or entitled to exercise any rights in respect of any
change, conversion or exchange of stock or for the purpose of any other lawful
action, the Board of Directors of the Corporation may fix, in advance, a date as
the record date for any such determination of stockholders, which record date
shall not be more than sixty (60) days nor less than (10) days before the date
of such meeting of stockholders, nor more than sixty (60) days prior to any
other action.


If the Board of Directors does not fix a record date for any meeting of the
stockholders, the record date for determining stockholders entitled to notice of
or to vote at such meeting shall be at the close of business on the day next
preceding the day on which notice is given, or, if in accordance with Article
VI, Section 3 of these Bylaws notice is waived, at the close of business on the
day next preceding the day on which the meeting is held. If, in accordance with
Section 12 of this Article II, a corporate action without a meeting of
stockholders is to be taken, the record date for determining stockholders
entitled to express consent to such corporate action in writing, when no prior
action by the Board of Directors is necessary, shall be the day on which the
first written consent is expressed. The record date for determining stockholders
for any other purpose

- 2 -

--------------------------------------------------------------------------------



shall be at the close of business on the day on which the Board of Directors
adopts the resolution relating thereto.


A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date for the adjourned
meeting.


Section 6. Notice of Meetings. Written notice of the place, date and hour of all
meetings, and, in case of a special meeting, the purpose or purposes for which
the meeting is called, shall be given by or at the direction of the Chairman of
the Board (if any), the President, the Secretary or the other person(s) calling
the meeting to each stockholder entitled to vote thereat not less than ten (10)
nor more than sixty (60) days before the date of the meeting. Such notice may be
delivered either personally or by mail. If mailed, notice is given when
deposited in the United States mail, postage prepaid, directed to the
stockholder at such stockholder’s address as it appears on the records of the
Corporation.


Section 7. Stockholder List. A complete list of stockholders entitled to vote at
any meeting of stockholders, arranged in alphabetical order for each class of
stock and showing the address of each such stockholder and the number of shares
registered in the name of such stockholder, shall be open to the examination of
any stockholder, for any purpose germane to the meeting, during ordinary
business hours, for a period of at least ten (10) days prior to the meeting,
either at a place within the city where the meeting is to be held, which place
shall be specified in the notice of the meeting, or if not so specified, at the
place where the meeting is to be held. The stockholder list shall also be
produced and kept at the time and place of the meeting during the whole time
thereof, and may be inspected by any stockholder who is present.


Section 8. Proxies. Each stockholder entitled to vote a meeting of stockholders
or to express consent or dissent to a corporate action in writing without a
meeting may authorize another person or persons to act for him by proxy. Proxies
for use at any meeting of stockholders shall be filed with the Secretary, or
such other officer as the Board of Directors may from time to time determine by
resolution, before or at the time of the meeting. All proxies shall be received
and taken charge of and all ballots shall be received and canvassed by the
secretary of the meeting, who shall decide all questions touching upon the
qualification of voters, the validity of the proxies, and the acceptance or
rejection of votes, unless an inspector or inspectors shall have been appointed
by the chairman of the meeting, in which event such inspector or inspectors
shall decide all such questions.


No proxy shall be valid after three (3) years from its date, unless the proxy
provides for a longer period. Each proxy shall be revocable unless expressly
provided therein to be irrevocable and coupled with an interest sufficient in
law to support an irrevocable power.

- 3 -

--------------------------------------------------------------------------------



Should a proxy designate two or more persons to act as proxies, unless such
instrument shall provide the contrary, a majority of such persons present at any
meeting at which their powers thereunder are to be exercised shall have and may
exercise all the powers of voting or giving consents thereby conferred, or if
only one be present, then such powers may be exercised by that one; or, if an
even number attend and a majority do not agree on any particular issue, each
proxy so attending shall be entitled to exercise such powers in respect of the
same portion of the shares as he is of the proxies representing such shares.


Section 9. Voting; Election; Inspectors. Unless otherwise required by law or
provided in the charter documents of the Corporation or these Bylaws, each
stockholder shall have one vote for each share of stock entitled to vote which
is registered in his name on the record date for the meeting. Shares registered
in the name of another corporation, domestic or foreign, may be voted by such
officer, agent or proxy as the bylaws (or comparable instrument) of such
corporation may prescribe; or in the absence of such provision, as the Board of
Directors (or comparable body) of such corporation may determine. Shares
registered in the name of a deceased person may be voted by the executor or
administrator of such person’s estate, either in person or by proxy.


All voting, except as required by the charter documents of the Corporation or
where otherwise required by law, may be by a voice vote; provided, however, upon
demand therefor by stockholders holding a majority of the issued and outstanding
stock present in person or by proxy at any meeting a stock vote shall be taken.
Every stock vote shall be taken by written ballots, each of which shall state
the name of the stockholder or proxy voting and such other information as may be
required under the procedure established for the meeting. All elections of
directors shall be by written ballots, unless otherwise provided in the charter
documents of the Corporation.


At any meeting at which a vote is taken by written ballots, the chairman of the
meeting may appoint one or more inspectors, each of whom shall subscribe an oath
of affirmation to execute faithfully the duties of inspector at such meeting
with strict impartiality and according to the best of such inspector’s ability.
Such inspector shall receive the written ballots, count the votes and make and
sign a certificate of the result thereof. The chairman of the meeting may
appoint any person to serve as inspector, except no candidate for the office of
director shall be appointed as an inspector.


Cumulative voting for the election of directors shall be prohibited.


Section 10. Conduct of Meetings. The meetings of the stockholders shall be
presided over by the Chairman of the Board (if any), or if the Chairman of the
Board is not present, by the President, or if neither the Chairman of the Board
(if any) nor the President, by a chairman elected at the meeting. The Secretary
of the Corporation, if present, shall act as secretary of such meetings, or if
the Secretary is not present, an Assistant Secretary shall so act; if neither
the Secretary nor an Assistant Secretary is present, then a secretary shall be
appointed by the chairman of the meeting. The chairman of any meeting of
stockholders shall determine the order of business and the

- 4 -

--------------------------------------------------------------------------------



procedure at the meeting, including such regulation of the manner of voting and
the conduct of discussion as seem to him in order. Unless the chairman of the
meeting of stockholders shall otherwise determine, the order of business shall
be as follows:



 
(a)
Calling of the meeting to order.

 
(b)
Election of a chairman and the appointment of a secretary if necessary.

 
(c)
Presentation of proof of the due calling of the meeting.

 
(d)
Presentation and examination of proxies and determination of a quorum.

 
(e)
Reading and settlement of the minutes of the previous meeting.

 
(f)
Reports of officers.

 
(g)
The election of directors if an annual meeting, or a meeting called for that
purpose.

 
(h)
Unfinished business.

 
(i)
New business.

 
(j)
Adjournment.



Section 11. Treasury Stock. The Corporation shall not vote, directly or
indirectly, shares of its own stock owned by it and such shares shall not be
counted for quorum purposes.


Section 12. Action Without Meeting. Any action permitted or required by law, the
charter documents of the Corporation or these Bylaws to be taken at a meeting of
stockholders, may be taken without a meeting, without prior notice and without a
vote, if a consent in writing, setting forth the action so taken, shall be
signed by the holders of outstanding stock who would have been entitled to vote
on the action if it had been submitted to a meeting of stockholders.


Article III
Board of Directors


Section 1. Power; Number; Term of Office. The business and affairs of the
Corporation shall be managed by or under the direction of the Board of
Directors, and subject to the restrictions imposed by law or the charter
documents of the Corporation or these Bylaws, the Board of Directors may
exercise all the powers of the Corporation.


The number of directors which shall constitute the whole Board of Directors
shall be six (6), and they shall be divided into two classes, namely three (3)
Class A directors and three (3) Class B directors, according to the class of
common stock that elected or appointed them. Each director shall hold office
until the next annual meeting of stockholders, and until such director’s
successor shall have been elected and qualified or until such director’s earlier
death, resignation or removal.


Unless otherwise provided in the charter documents of the Corporation, directors
need not be stockholders or residents of the state of incorporation of the
Corporation.

- 5 -

--------------------------------------------------------------------------------



Section 2. Voting Powers of Directors. Each class of directors shall have one
vote. The presence at any meeting on one Class A director and one Class B
director shall constitute a quorum for the transaction of business. The
transaction of any business at any meeting shall require a quorum and the
unanimous vote of both classes of directors. The vote of each class of directors
shall be determined by agreement among the directors of such class present at
the meeting or, failing such agreement, by the majority vote of such directors.


Section 3. Place of Meetings; Order of Business. The Board of Directors may hold
their meetings and may have an office and keep the books of the Corporation,
except as otherwise provided by law, in such place or places, within or without
the state of incorporation of the Corporation, as the Board of Directors may
from time to time determine by resolution. At all meetings of the Board of
Directors business shall be transacted in such order as shall from time to time
be determined by the Chairman of the Board (if any), or in the Chairman of the
Board’s absence by the President, or by resolution of the Board of Directors.


Section 4. First Meeting. Each newly elected Board of Directors may hold its
first meeting for the purpose of organization and the transaction of business,
if a quorum is present, immediately after and at the same place as the annual
meeting of stockholders. Notice of such meeting shall not be required. At the
first meeting of the Board of Directors in each year at which a quorum shall be
present, held next after the annual meeting of stockholders, the Board of
Directors shall elect the officers of the Corporation.


Section 5. Regular Meetings. Regular meetings of the Board of Directors shall be
held at such times and places as shall be designated from time to time by
resolution of the Board of Directors. Notice of such regular meetings shall not
be required.


Section 6. Special Meetings. Special meetings of the Board of Directors may be
called by the Chairman of the Board (if any), the President or on the written
request of any director, by the Secretary, in each case on at least twenty-four
(24) hours personal, written, telegraphic, cable or wireless notice to each
director. Such notice, or any waiver thereof pursuant to Article VI, Section 3
hereof, need not state the purpose or purposes of such meeting, except as may
otherwise be required by law or provided for in the charter documents of the
Corporation or these Bylaws.


Section 7. Removal. Any director may be removed, with or without cause, by the
holders of a majority of the class of common stock issued and outstanding that
elected such director and that are then entitled to vote at an election of
directors.


Section 8. Vacancies.  Any vacancy occurring on the Board of Directors shall be
filled by the person designated in writing by the holders of the majority of the
class of common stock issued and outstanding that elected the director vacating
such position and that are entitled to vote at an election of directors. Any
director so chosen shall hold

- 6 -

--------------------------------------------------------------------------------



office until the next annual election and until his successor shall be duly
elected and qualified, unless sooner displaced.


Section 9. Compensation. The Board of Directors shall have the authority to fix
the compensation of directors.


Section 10. Presumption of Assent. A director who is present at a meeting of the
Board of Directors at which action on any corporate matter is taken shall be
presumed to have assented to the action unless his dissent shall be entered into
the minutes of the meeting or unless he shall file his written dissent to such
action with the person acting as secretary of the meeting before the adjournment
thereof. Such right to dissent shall not apply to a director who voted in favor
of such action.


Section 11. Action Without a Meeting; Telephone Conference Meeting. Unless
otherwise restricted by the charter documents of the Corporation, any action
required or permitted to be taken at any meeting of the Board of Directors may
be taken without a meeting if all members of the Board of Directors consent
thereto in writing, and the writing or writings are filed with the minutes of
proceedings of the Board of Directors. Such consent shall have the same force
and effect as a unanimous vote at a meeting, and may be stated as such in any
document or instrument filed with the Secretary of State of the state of
incorporation of the Corporation.


Unless otherwise restricted by the charter documents of the Corporation or these
Bylaws, subject to the requirement for notice of meetings, members of the Board
of Directors may participate in a meeting of such Board of Directors by means of
a conference telephone connection or similar communications equipment by means
of which all persons participating in the meeting can hear each other, and
participation in such a meeting shall constitute presence in person at such
meeting, except where a person participates in the meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting is not lawfully called or convened.


Section 12. Approval or Ratification of Acts or Contracts by Stockholders. The
Board of Directors in its discretion may submit any act or contract for approval
or ratification at any annual meeting of the stockholders, or at any special
meeting of the stockholders called for the purpose of considering any such act
or contract, and any act or contract that shall be approved or ratified by the
vote of the stockholders holding a majority (or such greater percentage as may
be required by these Bylaws to approve or ratify the act or contract under
consideration) of the issued and outstanding shares of stock of the Corporation
entitled to vote and present in person or by proxy at such meeting (provided
that a quorum is present), shall be as valid and as binding upon the Corporation
and upon all the stockholders as if it has been approved or ratified by every
stockholder of the Corporation. In addition, any such act or contract may be
approved or ratified by the written consent of stockholders holding a majority
(or such greater percentage as may be required by these Bylaws to approve or
ratify the act or contract under consideration) of the issued and outstanding
shares of capital stock of the Corporation entitled to vote, and such consent
shall be as valid and binding upon the

- 7 -

--------------------------------------------------------------------------------



Corporation and upon all the stockholders as if it had been approved or ratified
by every stockholder of the Corporation.


Section 13. Special Corporate Actions By Directors. Any Important Matter (as
defined below) shall be submitted to, and require the approval of, the Board of
Directors of the Corporation and, notwithstanding any other provision of these
Bylaws, no officer, employee or agent of the Corporation shall have the right or
power to enter into an obligation for or to approve any Important Matter unless
specifically so authorized by duly adopted resolutions of the Board of
Directors. The term “Important Matter” shall mean any matter involving any of
the following matters:



 
(a)
any declaration of a dividend or distribution on, or any purchase, redemption or
other acquisition for value of, any capital stock of the Corporation except to
the extent expressly required by the terms thereof;




 
(b)
the approval of each annual operating and capital budget and any significant
modification thereof;




 
(c)
the approval of any non-budgeted capital expenditure that (in one transaction or
a series of related transactions) exceeds $1,000,000;




 
(d)
the approval of any non-budgeted operating expenditure that exceeds $250,000;




 
(e)
the creation or assumption of (i) any indebtedness for borrowed money (other
than such indebtedness due within one year not exceeding $10,000,000) or (ii)
any mortgage, lien, security interest or encumbrance on any of the assets or
properties of the Corporation other than in the ordinary course of business or
by operation of law;




 
(f)
acting as surety, granting guaranties or incurring similar liabilities on behalf
of third parties (which term shall include the stockholders of the Corporation
or any of their affiliates), directly or indirectly, whether for borrowed money
or otherwise;




 
(g)
the conveyance, sale or other disposition of any asset other than in the
ordinary course of business (in one transaction or a series of related
transactions) having a fair market value in excess of $1,000,000;




 
(h)
the acquisition of non-budgeted assets which obligate the Corporation to make
aggregate expenditures in excess of $1,000,000;




 
(i)
the non-budgeted acquisition of or investment in any other corporation,
partnership, joint venture or other business;


- 8 -

--------------------------------------------------------------------------------



(j) the organization of any new subsidiaries or the entry into any business
which is not conducted by the Corporation as of the date of adoption of these
Bylaws;



 
(k)
any transaction or agreement with a non-affiliated third party pertaining to the
purchase, transportation or sale of natural gas which involves:



1) a firm obligation for the purchase of more than 35 billion cubic feet of
natural gas reserves;


2) a firm sales obligation entailing a deliverability of more than 10 million
cubic feet of natural gas per day; or


3) a firm transportation obligation entailing a commitment of capacity for more
than 20 million cubic feet of natural gas per day;



 
(l)
any transaction or agreement with either stockholder of the Corporation or any
of their affiliates, other than in the ordinary course of business involving
delivery or transportation of natural gas in volumes not in excess of 10,000
Mcf/d;




 
(m)
establishment of compensation and benefit packages for employees other than
budgeted increases in compensation and benefits;




 
(n)
any employment contract;




 
(o)
the adoption of (i) any bonus or employee benefit plan or program or (ii) any
material amendment to or change in any such plan or program, other than as
provided for in the budget;




 
(p)
the payment of any bonuses except for bonuses approved under Board- approved
benefit plans, other than as provided for in the budget;




 
(q)
the institution of litigation in any court or a proceeding in arbitration
involving a claim in excess of $1,000,000 or the settlement of any litigation or
arbitration involving the payment by the Corporation of more than $250,000;




 
(r)
the establishment and modification of significant accounting methods, practices
or policies or significant tax policies;




 
(s)
the change of the fiscal year of the Corporation;




 
(t)
the voting of, or giving any consent with respect to, any stock owned by the
Corporation;


- 9 -

--------------------------------------------------------------------------------



(u) any material action with respect to FERC certificates, material rate
settlements and other material regulatory proceedings and filings, including
rate filings;



 
(v)
any filing with the Securities and Exchange Commission;




 
(w)
any contract entered into after the date of adoption of these Bylaws or any
amendment to any existing or future contract with a stockholder of the
Corporation or any affiliate thereof, provided that this provision shall not
apply to any action required to implement all contracts between Florida Gas
Transmission Company and affiliates of the stockholders of the Corporation which
contracts were in existence on March 27, 1986, and provided further that this
Section (w) shall not apply to those contracts exempt under Section (1) hereof ;




 
(x)
instituting proceedings to have the Corporation adjudicated bankrupt or
insolvent, or consenting to the institution of bankruptcy or insolvency
proceedings against the Corporation or filing a petition seeking, or consenting
to, reorganization or relief with respect to the Corporation under any
applicable federal or state law relating to bankruptcy, or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Corporation or a substantial part of its property, or
make any assignment for the benefit of creditors of the Corporation, or
admitting in writing the Corporation’s inability to pay its debts generally as
they become due, or taking action in furtherance of any such action; and;




 
(y)
such other matters as are required by law to be approved by the stockholders of
the Corporation or the Board of Directors.



The Board of Directors of the Corporation shall take or cause to be taken such
action as may be required (including, without limitation, adoption of
appropriate bylaw provisions) to ensure that the approval of the Corporation as
the sole stockholder of each subsidiary of the Corporation is required in order
for such subsidiary to enter into an obligation for or to approve any Important
Matter (with references to the Corporation in the aforesaid list to mean such
subsidiary for such purpose).


Article IV
Officers


Section 1. Number, Titles and Term of Office. The officers of the Corporation
shall be a President, one or more Vice Presidents (any one or more of whom may
be designated Executive Vice President or Senior Vice President), a Treasurer, a
Secretary, and, if the Board of Directors so elects, a Chairman of the Board,
and such other officers as the Board of Directors may from time to time elect or
appoint. Each officer shall hold office until such officer’s successor shall be
duly elected and shall qualify or until such

- 10 -

--------------------------------------------------------------------------------



officer’s death or until such officer shall resign or shall have been removed in
the manner hereinafter provided. Any number of offices may be held by the same
person, unless the charter documents of the Corporation provide otherwise.
Except for the Chairman of the Board, no officer need be a director.


Section 2. Salaries. The salaries or other compensation of the officers and
agents of the Corporation shall be fixed from time to time by the Board of
Directors.


Section 3. Removal. Any officer or agent elected or appointed by the Board of
Directors may be removed, either with or without cause, by the Board of
Directors. Such removal shall be without prejudice to the contract rights, if
any, of the person so removed. Election or appointment of an officer or agent
shall not itself create contract rights.


Section 4. Vacancies. Any vacancy occurring in any office of the Corporation may
be filled by the Board of Directors.


Section 5. Powers and Duties of the Chief Executive Officer. The President shall
be the chief executive officer of the Corporation unless the Board of Directors
designates the Chairman of the Board as the chief executive officer. Subject to
the control of the Board of Directors, the chief executive officer shall have
general executive charge, management, and control of the properties, business
and operations of the Corporation with all such powers as may be reasonably
incident to such responsibilities; he may sign all certificates for shares of
capital stock of the Corporation; and shall have such other powers and duties as
designated in accordance with these Bylaws and as from time to time may be
assigned to him by the Board of Directors.


Section 6. Powers and Duties of the Chairman of the Board. If elected, the
Chairman of the Board shall preside at all meetings of the stockholders and of
the Board of Directors; and he shall have such other powers and duties as
designated in these Bylaws and as from time to time may be assigned to him by
the Board of Directors.


Section 7. Powers and Duties of the President. Unless the Board of Directors
otherwise determines, the President shall, in the absence of the Chairman of the
Board or if there is no Chairman of the Board, preside at all meetings of the
stockholders and (should the President be a director) of the Board of Directors;
and the President shall have such other powers and duties as designated in
accordance with these Bylaws and as from time to time may be assigned to the
President by the Board of Directors.


Section 8. Vice Presidents. In the absence of the President, or in the event of
his inability or refusal to act, a Vice President designated by the Board of
Directors shall perform the duties of the President, and when so acting shall
have all the powers of and be subject to all the restrictions upon the
President. In the absence of a designation by the Board of Directors or a Vice
President to perform the duties of the President, or in the event of his absence
of inability or refusal to act, the Vice President who is present and who is
senior in terms of time as a Vice President of the Corporation shall so act. The

- 11 -

--------------------------------------------------------------------------------



Vice President shall perform such other duties and have such other powers as the
Board of Directors may from time to time prescribe.


Section 9. Treasurer. The Treasurer shall have responsibility for the custody
and control of all the funds and securities of the Corporation, and the
Treasurer shall have such other powers and duties as designated by these Bylaws
and as from time to time may be assigned by the Board of Directors. The
Treasurer shall perform all acts incident to the position of Treasurer, subject
to the control of the chief executive officer and the Board of Directors; and he
shall, if required by the Board of Directors, give such bond the faithful
discharge of his duties in such form as the Board of Directors may require.


Section 10. Assistant Treasurers. Each Assistant Treasurer shall have the usual
powers and duties pertaining to his office, together with such other powers and
duties as designated in these Bylaws and as from time to time may be assigned to
him by the chief executive officer or the Board of Directors. The Assistant
Treasurer shall exercise the powers of the Treasurer during that officer’s
absence or inability or refusal to act.
 
Section 11. Secretary. The Secretary shall keep the minutes of all meetings of
the Board of Directors and the stockholders in books provided for that purpose;
shall attend to the giving and serving of all notices; may in the name of the
Corporation affix the seal of the Corporation to all contracts of the
Corporation and attest the affixation of the seal of the Corporation thereto;
may sign with the other appointed officers all certificates for shares of
capital stock of the Corporation; shall have charge of the certificate books,
transfer books and stock ledgers, and such other books and papers as the Board
of Directors may direct, all of which shall at all reasonable times be open to
inspection of any director upon application at the office of the Corporation
during business hours; shall have such other powers and duties as designated in
these Bylaws and as from time to time may be assigned to the Secretary by the
Board of Directors,; and shall in general perform all acts incident to the
office of Secretary, subject to the control of the chief executive officer and
the Board of Directors.
 
Section 12. Assistant Secretaries. Each Assistant Secretary shall have the usual
powers and duties pertaining to such office, together with such other powers and
duties as designated in these Bylaws and as from time to time may be assigned to
an Assistant Secretary by the chief executive officer and the Board of
Directors. The Assistant Secretary shall exercise the powers of the Secretary
during that officer’s absence or inability or refusal to act.


 
Article V
Capital Stock


Section 1. Certificates of Stock. The certificates for shares of the capital
stock of the Corporation shall be in such form, not inconsistent with that
required by law and the charter documents of the Corporation, as shall be
approved by the Board of Directors. The Chairman of the Board (if any),
President, or a Vice President shall cause to be

- 12 -

--------------------------------------------------------------------------------



issued to each stockholder one or more certificates, under seal of the
Corporation or a facsimile thereof if the Board of Directors shall provided for
a seal, and signed by the Chairman of the Board (if any), President, or a Vice
President and the Secretary, or an Assistant Secretary or the Treasurer or an
Assistant Treasurer certifying the number and class of shares owned by such
stockholder in the Corporation; provided, however, that any of or all the
signatures on the certificate may be facsimile. The stock record books and the
blank stock certificate books shall be kept by the Secretary, or at the office
of such transfer agent or transfer agents as the Board of Directors may from
time to time by resolution determine. In case any officer, transfer agent or
registrar who shall have signed or whose facsimile signature or signatures shall
have been placed upon any such certificate or certificates shall have ceased to
be such officer, transfer agent or registrar before such certificate is issued
by the Corporation, such certificate may nevertheless be issued by the
Corporation with the same effect as if such person were such officer, transfer
agent or registrar at the date of the issue. The stock certificates for each
class of stock shall be consecutively numbered and shall be entered in the books
of the Corporation as they are issued and shall exhibit the holder’s name and
number of shares.


Section 2. Transfer of Shares. The shares of stock of the Corporation shall be
transferable only on the books of the Corporation by the holders thereof in
person or by their duly authorized attorneys or legal representatives upon
surrender and cancellation of certificates for a like number of shares. Upon
surrender to the Corporation or a transfer agent of the Corporation of a
certificate for shares duly endorsed or accompanied by proper evidence of
succession, assignment or authority to transfer, it shall be the duty of the
Corporation to issue a new certificate to the person entitled thereto, cancel
the old certificate and record the transaction upon its books.


Section 3. Ownership of Shares. The Corporation shall be entitled to treat the
holder of record of any share or shares of capital stock of the Corporation as
the holder in fact thereof and accordingly, shall not be bound to recognize any
equitable or other claim to or interest in such share or shares on the part of
any other person, whether or not it shall have express or other notice thereof,
except as otherwise provided by the laws of the state of incorporation of the
Corporation or these Bylaws.


Section 4. Regulations Regarding Certificates. The Board of Directors shall have
the power and authority to make all such rules and regulations as they may deem
expedient concerning the issue, transfer and registration or the replacement of
certificates for shares of capital stock of the Corporation.


Section 5. Lost or Destroyed Certificates. The Board of Directors may determine
the conditions upon which the Corporation may issue a new certificate of stock
in place of a certificate theretofore issued by it which is alleged to have been
lost, stolen or destroyed; and may, in their discretion, require the owner of
such certificate or such owner’s legal representative to give bond, with surety
sufficient to indemnify the Corporation and each transfer agent and registrar
against any and all losses or claims which may arise by reason of the issue of a
new certificate in the place of the one so lost, stolen or destroyed.

- 13 -

--------------------------------------------------------------------------------





Article VII
Miscellaneous Provisions


Section 1. Fiscal Year. The fiscal year of the Corporation shall begin on the
first day of January of each year.


Section 2. Corporate Seal. The Board of Directors may provide a suitable seal,
containing the name of the Corporation. The Secretary shall have charge of the
seal (if any). If and when so directed by the Board of Directors, duplicates of
the seal may be kept and used by the Treasurer or by the Assistant Secretary or
Assistant Treasurer.


Section 3. Notice and Waiver of Notice. Whenever any notice is required to be
given by law, the charter documents of the Corporation or under the provisions
of these Bylaws, said notice shall be deemed to be sufficient if given (i) by
telegraphic, cable or wireless transmission (including by telecopy or facsimile
transmission) or (ii) by deposit of the same in a post office box or by delivery
to an overnight courier service company in a sealed prepaid wrapper addressed to
the person entitled thereto at such person’s post office address, as it appears
on the records of the Corporation, and such notice shall be deemed to have been
given on the day of such transmission or mailing or delivery to courier, as the
case may be.


Whenever notice is required to be given by law, the charter documents of the
Corporation or under any of the provisions of these Bylaws, a written waiver
thereof, signed by the person entitled to notice, whether before or after the
time stated therein, shall be deemed equivalent to notice. Attendance of a
person at a meeting shall constitute a waiver of notice of such meeting, except
when the person attends a meeting for the express purpose of objecting, at the
beginning of the meeting, to the transaction of any business because the meeting
is not lawfully called or convened. Neither the business to be transacted at,
nor the purpose of, any regular or special meeting of the stockholders or
directors need be specified in any written waiver of notice unless so required
by the charter documents of the Corporation or these Bylaws.


Section 4. Resignations. Any director or officer may resign at any time. Such
resignation shall be made in writing and shall take effect at the time specified
therein, or if no time is specified, at the time of its receipt by the chief
executive officer or Secretary. The acceptance of a resignation shall not be
necessary to make it effective, unless expressly so provided in the resignation.


Section 5. Facsimile Signatures. In addition to the provisions for the use of
facsimile signatures elsewhere specifically authorized in these Bylaws,
facsimile signatures of any officer or officers of the Corporation may be used
whenever and as authorized by the Board of Directors.


Section 6. Reliance upon Books, Reports and Records. A member of the Board of
Directors shall in performance of such person’s duties, be fully protected in
relying in

- 14 -

--------------------------------------------------------------------------------



good faith upon the books of account or reports made to the Corporation by any
of its officers, or by an independent certified public accountant, or by an
appraiser selected with reasonable care by the Board of Directors, or in relying
in good faith upon other records of the Corporation.


Section 7. Separateness Operation Covenants. The Corporation shall conduct its
business and operations in a manner that ensures its separate and distinct
identity. In furtherance of this objective, the Corporation shall:



 
(a)
maintain its books and records separate from any other person or entity;




 
(b)
maintain its accounts separate from those of any other person or entity;




 
(c)
not commingle its assets with those of any other entity, and maintain its assets
in a manner so that it is not costly or difficult to segregate, identify or
ascertain its assets;




 
(d)
conduct its own business in its own name;




 
(e)
maintain separate financial statements;




 
(f)
pay its own liabilities out of its own funds;




 
(g)
observe all entity formalities and other formalities required by its governance
documents;




 
(h)
maintain an arm’s-length relationship with its affiliates;




 
(i)
pay the salaries of its own employees and contractors and maintain a sufficient
number of employee or contractors in light of its contemplated business
operations;




 
(j)
not guarantee or become obligated for the debts of any stockholder of the
Corporation’s parent, Citrus Corp. (hereinafter referred to as “Citrus
Stockholder”), or the debts of any parent, subsidiary, or affiliate of any
Citrus Stockholder (together hereinafter referred to as “Affiliated Entity”), or
hold out its credit as being available to satisfy the obligations of any Citrus
Stockholder or any Affiliated Entity, or permit all or substantially all of the
Corporation’s debt to be guaranteed by a Citrus Stockholder or an Affiliated
Entity;




 
(k)
not acquire obligations or securities of any Citrus Stockholder or any
Affiliated Entity;




 
(l)
allocate fairly and reasonably any overhead for office space or services shared
with or performed by affiliates;


- 15 -

--------------------------------------------------------------------------------






 
(m)
use separate stationery, invoices, and checks;




 
(n)
not pledge its assets for the benefit of any Citrus Stockholder or any
Affiliated Entity, or make any loans or advances to any Citrus Stockholder or
any Affiliated Entity;




 
(o)
hold itself out as a separate entity;




 
(p)
correct any known misunderstanding regarding its separate identity; and




 
(q)
maintain adequate capital in light of its contemplated business operations.



Article VII
Amendments


The Board of Directors shall have the power to adopt, amend and repeal from time
to time Bylaws of the Corporation, subject to the right of the stockholders
entitled to vote with respect thereto amend to or repeal such Bylaws as adopted
or amended by the Board of Directors; provided, that any alteration, amendment
or repeal of any “Important Matter” set forth in Article III, Section 12 of
these Bylaws shall require the approval of the stockholders then entitled to
vote.

 
- 16 -

--------------------------------------------------------------------------------